Citation Nr: 1229569	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  07-09 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral pes planus; and, if so, whether service connection is warranted.

2.  Entitlement to a disability rating greater than 30 percent for schizoaffective disorder.

3.  Entitlement to a disability rating greater than 10 percent for a left knee disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1980 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied, in pertinent part, the Veteran's claims for a disability rating greater than 30 percent for schizoaffective disorder (characterized as schizoaffective disorder; schizophrenia, undifferentiated/paranoid, incompetent due to drug abuse/dependence) and for a disability rating greater than 10 percent for a left knee disability (characterized as left knee internal derangement with lateral instability).  An RO hearing was held in August 2007 and a copy of the hearing transcript has been added to the record.  

This matter also is on appeal from an October 2008 rating decision in which the RO determined that, as new and material evidence had not been received, the previously denied claim of service connection for bilateral pes planus would not be reopened.

A Travel Board hearing was held at the RO in May 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board observes that, although the Veteran has been found to be incompetent for purposes of VA disability compensation, he currently is designated as the payee for his VA disability compensation benefits as a supervised direct payment beneficiary.

The Board also observes that, in a March 2000 rating decision, the RO denied the Veteran's request to reopen a previously denied claim of service connection for bilateral pes planus.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for bilateral pes planus is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected disabilities.  He specifically testified at his May 2012 Board hearing that he had been unemployed as a result of his service-connected disabilities since February 2012.  

Unfortunately, as is explained below in greater detail, and in light of Rice, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he has submitted new and material evidence sufficient to reopen his previously denied service connection claim for bilateral pes planus.  He also contends that both his service-connected schizoaffective disorder and left knee disability are more disabling than currently evaluated.  As noted in the Introduction, a TDIU claim has been inferred from a review of the record.  Id.

It appears from a review of the record that the Veteran may be in receipt of Social Security Administration (SSA) disability benefits.  An SSA Inquiry conducted by RO personnel in December 2001 showed that the Veteran's SSA disability onset date was in August 1995 and he had been in receipt of SSA disability benefits since that time.  It is not clear from a review of the December 2001 SSA Inquiry what disabilities formed the basis of SSA's decision to award the Veteran disability benefits.  And, to date, there has been no attempt to obtain the Veteran's SSA records.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  The Board notes in this regard that the most recent VA outpatient treatment records associated with the claims file are dated through June 2011.  It also appears that, at the time of the Veteran's May 2012 Board hearing, he was living at a VA domiciliary and receiving treatment at that VA facility for his service-connected disabilities.

Finally, with respect to the Veteran's inferred TDIU claim, the Board notes that, because this appeal is being remanded for additional development, and because adjudication of the claims being remanded likely will impact adjudication of the Veteran's TDIU claim, this claim is inextricably intertwined with the other currently appealed claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, adjudication of the Veteran's inferred TDIU claim is deferred.

Accordingly, the case is REMANDED for the following action:

1.  After confirming the Veteran's current mailing address of record, contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected schizoaffective disorder and/or his service-connected left knee disability in recent years.  Advise the Veteran not to resubmit any records previously submitted.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

